Citation Nr: 0734605	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot 
fracture.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a written statement dated and received in October 2007, 
the veteran requested a travel Board hearing before a 
Veterans Law Judge of the Board at the local RO.  The veteran 
must be scheduled for such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the local RO before a Veterans 
Law Judge of the Board of Veterans' 
Appeals.  Notify him of the date, time 
and location of his hearing and place a 
copy of the letter in his claims file.  
Any failure to appear before a scheduled 
travel Board hearing should be documented 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



